Citation Nr: 1741706	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for degenerative disc disease L4-5 with pain radiated to right testicle, right buttock and right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; S. C.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was granted service connection for a low back disability by a rating decision of May 1975.  He filed a claim for rating increase in April 1999, which was ultimately denied by a Board decision of April 2007.  While the latter claim for rating increase was still in appellate status (see VA Form 9 of April 2004), a June 2006 filing of the Veteran was construed as a claim for rating increase and was processed as such by the RO.  The current appeal arises from the October 2007 denial of the latter claim.

The Board remanded this matter in March 2016.

In June 2016, following the issuance of the most recent supplemental statement of the case (SSOC) in May 2016, the Veteran submitted additional medical evidence.  The Veteran has waived initial RO consideration of the evidence, which is accepted for inclusion in the current appeal.  See Veteran's filing of June 2016.

The Veteran testified at a March 2015 Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In July 2017, the Veteran was notified of his right to request another Board hearing on the grounds that the VLJ who conducted the March 2015 hearing is no longer employed by the Board.  The letter advised that the Board would assume that another hearing was not desired if no response was received within the 30 days of the date of the letter.  The Veteran did not respond to the letter.  As of this date, there is no pending hearing request at this time.  

At the Board hearing of March 25, 2015, the Veteran stated that he is unable to work due to his service-connected disability, thus raising the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran is advised that, effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by VA.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016); 79 Fed. Reg. 57660 (Sept. 25, 2014).  When raised by the record prior to March 24, 2015, a claim for a TDIU is considered part of the claim for rating increase and may proceed without the receipt of a separate TDIU claim on VA Form 21-8940.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Having been raised after March 24, 2015, the TDIU issue is referred to the agency of original jurisdiction for appropriate action.

The disability for which the Veteran seeks a rating increase includes "pain radiated to right testicle, right buttock and right leg."  A May 2016 rating decision granted service connection for radiculopathy of the left lower extremity and the right lower extremity, with an evaluation of 20 percent for each extremity and an effective date of April 8, 2016.  The Veteran has not filed a notice of disagreement as to the compensation levels or effective dates assigned for radiculopathy of the bilateral lower extremities.

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by the record in a March 2015 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Degenerative disc disease of the low back is manifested mainly by pain, pain on motion, limited motion, weakness, and fatigability.  Remaining functional flexion is better than 30 degrees, and there is no ankylosis.
2.  The Veteran has not had incapacitating episodes characterized by doctor-prescribed bed rest.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for degenerative disc disease of the low back have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the VCAA.

VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letters sent to the Veteran in June 2007 and October 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  The evidence of record includes the Veteran's service treatment records, post-service VA and private treatment records, and statements of the Veteran.  The Veteran underwent VA medical examinations in June 2006, September 2007, August 2010, and April 2016.  The September 2007 examiner was unable to make a complete examination of the Veteran.  Otherwise the examination reports reflect that the examiners interviewed and examined the Veteran, documented his current disability, and provided sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The August 2016 examiner provided an opinion as to whether there was pain on weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VLJ who conducted the March 2015 Board hearing fully explained the issue on appeal and suggested the submission of evidence that would be beneficial to the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.1039c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The RO substantially complied with the Board's remand instructions of March 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the record was updated with respect to the Veteran's VA treatment records, and the Veteran underwent a VA medical examination in April 2016.  The claim was readjudicated by an SSOC of May 2016.

Rating for Low Back

Rating Criteria

Disability evaluations are based on the average impairment of earning capacity as determined by a schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Staged ratings are appropriate if the factual findings show distinct time periods in which the service-connected disability exhibited symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the Board's responsibility to evaluate the assembled evidence.  See 38 U.S.C.A.  § 7104(a) (2016).  All information and lay and medical evidence of record in a case will be considered.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2012).  In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2016).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  See 38 C.F.R. § 4.45 (2016).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The prohibition against "pyramiding" as stated in 38 C.F.R. § 4.14 does not preclude consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability.  The facial expression, wincing, etc., on pressure or manipulation should be carefully noted and definitely related to the affected joints. Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, and a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology, is possible.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures, should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).

Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Although pain may cause functional loss, pain itself does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.   The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2016).  For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1) (2016).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2016).  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (2016).

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  See 38 C.F.R. § 4.124a, DC 8520 (2016).

Analysis

The Veteran's claim for rating increase was filed in June 2006.  The Veteran's disability has been rated under DC 5242, which relates to degenerative arthritis of the spine.  The Veteran has been assigned a 20 percent disability rating, effective from December 8, 1998, for degenerative disc disease L4-5 with pain radiated to right testicle, right buttock, and right leg.  Based on the competent and relevant evidence of record, the Board will consider the Veteran's disability under the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome to determine if there is a basis to increase the assigned rating.

A May 2016 rating decision granted service connection for radiculopathy of the left lower extremity and of the right lower extremity, with an evaluation of 20 percent for each extremity and an effective date of April 8, 2016.

VA treatment records document the Veteran's reports of low back pain that radiate to the left leg.  See, e.g., VA treatment records of September 2005 and April 2006.  The Veteran reported in June 2006 that he had difficulty walking for a long period of time, standing, sitting, climbing stairs, driving a vehicle, and lifting, and that pain to his left testicle had intensified.  See Veteran's statement of June 2006.

The Veteran underwent a VA examination in June 2006.  The Veteran's gait was "wide-based, out-toeing, [and] nonantalgic."  Active range of motion testing showed forward flexion limited to 85 degrees.  Extension was limited to 5 degrees.  Lateral bending was limited to 10 degrees on the left and 5 degrees to the right.  Rotation was 10 degrees on the left and 5 degrees on the right.  The Veteran complained of pain throughout the range of motion and with repetition.  The Veteran was noted to frequently grunt, groan, and grimace throughout the physical examination.

Motor strength for the lower extremities was graded 5/5 throughout, based primarily on resistance to passive range of motion.  Deep tendon reflexes were normal and symmetrical for the lower extremities.  There was a subjective decrease in sensation and light touch in the left lower extremity in a stocking distribution from upper thigh to toe tip.

The Veteran was diffusely tender to palpation from the thoracolumbar to lumbosacral regions.  There was no paravertebral muscle spasm to palpation.  The examiner diagnosed degenerative disc disease, lower thoracic and lumbosacral spines, without objective clinical evidence of lower extremity radiculopathy.  Nor was there electrodiagnostic evidence of lower extremity radiculopathy or neuropathy.  The subjective bilateral lower extremity symptoms were not considered to be causally related to the degenerative disc disease.  It was noted that the nature and extent of any additional limits on functional ability during flare-ups was unobtainable due to the Veteran's inability or unwillingness to quantify those actions or activities.  In the examiner's view, functional limitations could not be further quantified without resorting to speculation.  See VA examination report of June 2006.

In December 2006, the Veteran reported that, since November 2003, he had experienced incapacitating episodes lasting two weeks.  He also stated that his pain increased when he tried to walk or make any movement and that his work performance had been affected.  His pain was said to radiate to both legs, buttocks and testicles, and the intensity of the pain increased with jerks and spasms.  He said that he would nearly lose his balance as a result of his lumbar condition.  He also reported having bowel and urination problems.  See December 2006 appellate brief.

A private treatment record of November 2006 notes the Veteran pain in the back, which was aggravated by activities such as carrying a mail sack.  It was also noted that the Veteran had symptoms consistent with peripheral neuropathy with numbness affecting the feet.  An electromyogram (EMG) test did not show evidence of specific acute radiculopathy, and nerve conduction studies showed no evidence of radiculopathy in the lumbar region.  See November 2006 treatment record of Dr. F. B.

In February 2007, the Veteran reported constant back pain that radiates into the left leg.  He reported tenderness to palpation from the thoracolumbar to the lumbosacral regions and a reduction in the normal range of motion.  He stated that he had lost days of work because of his back pain.  See appellate brief of February 2007.

The Veteran underwent a VA examination in September 2007.  The Veteran reported that his spine disorder caused stiffness of the upper body, lower spine, and legs, as well as weakness of the knees, ankles, and back, when sitting and standing.  He reported constant pain at the neck, mid-lumbar, and lower lumbar regions, which travels down both legs and is more severe on the left.  The pain was "squeezing" and aching.  On the top of the left foot, the pain was burning in nature. The Veteran rated the pain as 8 out of 10 in severity.  He related the fact of "incapacitating episodes which last for unspecified days" and provided the last name and phone number of a physician who had purportedly recommended bed rest for one year in October 2006.  The Veteran attributed a lower quality of life and health and sexual limitations to his spine disorder.

The Veteran was wheelchair bound because of a recent open reduction internal fixation (ORIF) of a right-leg fracture.  Therefore the September 2007 evaluation was incomplete due to the examiner's inability to fully assess the spinal disorder.  The inspection of the spine revealed normal head position.  There was no scar.  The examination revealed evidence of radiating pain down both legs on minimal movement in the wheelchair.  Because the Veteran was in a wheelchair, the examiner could not assess range of motion of the lumbar spine, muscle spasm, tenderness, straight leg raising test, ankylosis of the lumbar spine, or spinal symmetry of movement, or for intervertebral disc syndrome.  See September 2007 VA examination report.

A private treatment record of April 2008 made diagnostic impressions of normal nerve conduction values except isolated right sural sensory neuropathy, and EMG sampling demonstrating right gastrocnemius denervation potentials.  See April 2008 treatment record of Dr. F. B.  In a statement of October 2009, the Veteran reported lower back pain, left leg pain, and left foot pain secondary to degenerative disc L4-5 with pain radiated to the right testicle, right buttock, and right leg.

The Veteran underwent a VA examination in August 2010.  There was noted to be no history of hospitalization or surgery, urinary symptoms, incontinence, or unsteadiness.  There were no incapacitating episodes of spine disease.  There was a history of erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, fatigue, decreased motion, stiffness, weakness, spasm, and spine pain of the mid-lower lumbar region.  Pain was brought about by walking, bending, lifting, and twisting.  The Veteran described his back pain generally as daily, constant, aching, and burning, with a severity level of 6 out of 10.  The pain radiated to the left foot.
The Veteran complained of muscle spasm on the right side of his back.  He stated that a 2007 workplace accident had made multiple areas worse, not just his back.  The Veteran was found to have limited range of motion of both hips and to be unable to cross his legs.  X-rays showed early degenerative disease of both hips.

The thoracolumbar spine range of active motion was 70 degrees for flexion and 10 degrees for extension.  Left lateral flexion was 10 degrees, and right lateral flexion was 10 degrees.  Left lateral rotation was 10 degrees, and right lateral rotation was 10 degrees.  There was no objective evidence of pain on active range of motion.  There was also no objective evidence of pain or additional limitations following repetitive motion.  Although reduced, the ROM was found to represent "normal" for the Veteran on the basis that a "significant voluntary component to his limitation of motion is suspected."

The reflex exam yielded normal findings.  Pain drawing showed numbness on a small area of the dorsum of the left foot and down the posterior aspect of the left thigh and left calf.  Vibration testing showed a slight decrease in both feet.  Position sense, pain or pinprick, and light touch were normal.  There was no dysesthesias.  The detailed motor exam showed active movement against full resistance for flexion and extension of the hips, knees, ankles, and great toes.  Muscle tone was normal, and there was no muscle atrophy.  Straight leg raising testing showed no evidence of a radiculopathy.  There were no reflex changes or motor weakness.  The sensory changes in the dorsum of the foot were considered to be most compatible with a left L5 radiculopathy.

The Veteran used a case and was limited to walking 50 yards.  He had a very slight antalgic gait involving the right knee and a prior knee fracture secondary to an on-the-job injury. The Veteran complained of balance problems and instability, and a "questionable voluntary component" was noted by the examiner.  Upon examination, there was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  The muscles of the spine showed no objective abnormalities of thoracolumbar sacrospinalis, spasm, atrophy, pain with motion, tenderness, or weakness.  There was guarding.

The diagnosis of the August 2010 examiner was spondylosis of the lumbar spine.  There was no clinical evidence of radiculopathy on examination.  Decreased mobility and pain were found to affect occupational activities and usual daily activities.  On the basis of the physical examination and the x-ray findings, the examiner considered the Veteran's abilities to have not changed significantly since his previous examinations.  In the examiner's view, it was not possible to separate out the effects of the Veteran's back problem on his daily activities, because the Veteran's knee problem was much more limiting.  Another consideration was arthritis in both hips as shown by x-ray changes and physical examination.  See August 2010 VA examination report.

An addendum to the August 2010 examination report was prepared in September 2010 as to the presence of a left lower extremity radiculopathy.  It was noted that the report documented sensory changes in the dorsum of the foot and in the posterior aspect of the left calf and left leg compatible with left L5 radiculopathy, but that this was not part of the conclusion.  There was no objective finding of radiculopathy.  There were no reflex changes, and vibratory sensation was altered.  There was no motor weakness, and provocative testing for radiculopathy including straight leg raising was negative.  The addendum noted that the Veteran's dorsal foot numbness is subjective and that the subjective complaint could be attributable to the Veteran's medical diagnoses of diabetes, sensory neuropathy, or peripheral neuropathy.  The examiner stated that he was unable to determine definitively the etiology of the radiculopathy symptom.  See September 2010 addendum.

The Veteran underwent a VA medical examination of August 2010 as to peripheral nerves.  The examiner noted that sensory testing is subjective, although considered by many to be an objective finding.  It was noted that the Veteran had undergone several examinations by examiners with varying levels of expertise, and that any confusion caused by the variation in examiners and their description of similar findings could be resolved by repeat electromyography (EMG) studies.

It was noted that degenerative disc disease of the lumbar spine causes compression of the exiting nerve roots, which by definition is a radiculophathy.  Peripheral neuropathy is usually caused by a systemic disease process (of which diabetes is the most common) and not by degenerative disc disease of the lumbar spine.  The examiner found there to be no evidence of radiculopathy or peripheral neuropathy by EMG studies in 2004 or 2010.  After a thorough review of the Veteran's claims folder, the examiner found peripheral neuropathy not to be present and made no diagnosis.  By "the most objective testing method available (EMG studies)," the Veteran did not show evidence of peripheral neuropathy in either 2004 or 2010 studies.  Therefore the examiner could not find that a peripheral nerve condition(s) is at least as likely secondary to/caused by the service-connected degenerative disc disease of the lumbar spine.

At the March 2015 Board hearing, the Veteran testified that his initial injury of L4-L5 had progressed to include calcium buildup, scar tissue, and nerve damage that had "extended to more areas."  He also stated that, three or four days a week, he was only able to get out of bed, eat, go to the restroom, and return to bed.  He argued that these days represent well over the number of incapacitating episodes required for a higher disability rating.  The Veteran and his spouse testified that the Veteran cannot bend, dance, or go to church.  He also cannot do house work or yard work and needs his wife's help to dress and bathe.  See transcript of March 2015 Board hearing.

The Veteran underwent a VA examination in April 2016.  The initial range of motion measurements were 35 degrees for forward flexion and 10 degrees for extension.  Right lateral flexion was 10 degrees, left lateral flexion was 10 degrees, right lateral rotation was 10 degrees, and left lateral rotation was 10 degrees.  The range of motion was found to itself contribute to functional loss in that there is pain with decreased range of motion.  Pain was noted on examination and causes functional loss.  Pain was exhibited for all ranges of motion.  There was no evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the back.  There was no additional loss of function or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time, and pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  Pain was a factor causing this functional loss, but there was no additional loss of range of motion.  The examination was conducted during a flare-up.  Pain, weakness, fatigability or incoordination significantly limited functional ability with the flare-up, and pain was a factor causing this functional loss.  There was no additional loss of range of motion.  The functional impact of the back disability was noted to be that the Veteran "has had trouble sitting, standing, walking for prolonged periods bending on the back."  The Veteran reported painful and uncomfortable flare-ups of the thoracolumbar spine.  He reported his overall functional impairment pain and limited mobility that affects physical activities.  The Veteran used a brace and cane regularly as an assistive device as a normal mode of locomotion.  There was no scar.

The Veteran had muscle spasm resulting in an abnormal gain or abnormal spine contour.  There was no localized tenderness or guarding.  The Veteran had no muscle atrophy.  There were no additional factors contributing to disability.  .  Deep tendon reflexes for the knees and ankles were normal.  The results for sensation to light touch (dermatome) testing were "decreased" for the left and right upper anterior thigh, for the left and right thigh/knee, and for the left and right lower leg/ankle.  It was normal for the left and right foot/toes.  Straight leg testing was "positive" for the right and left legs.  The Veteran was found to have "moderate" symptoms of radiculopathy of the right and left lower extremities.  The L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved.  There was no ankylosis of the spine.  The Veteran was found to have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  There were no episodes of acute sign and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  See April 2016 VA examination report.  The November 2006 treatment record of Dr. F. B. (the doctor named by the Veteran as having prescribed bed rest in 2006) notes the Veteran's symptoms of back pain but does not prescribe bed rest.

The evidence of record, as set out above, shows the Veteran as not exhibiting a limited range of motion that would warrant a higher rating of 40 percent.  Upon review of the entire record, the Board finds that the preponderance of the evidence is against finding that there has been forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, at any time during the claim period.   At its worst, forward flexion was limited to 35 degrees in April 2016, and no ankylosis of the entire thoracolumbar spine was shown at any time during the period under review.

A preponderance of the evidence is against finding that the Veteran has had incapacitating episodes over a 12 month period due to IVDS within the VA definition of an incapacitating episode.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243 (2016).  Therefore the Veteran is not entitled to an increased rating at any point during the period under review on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  There are no medical findings and other evidence that would allow for the assignment of a disability rating greater than 20 percent for the period under consideration.  Because the disability has not significantly changed during the claim period, a uniform evaluation is warranted.

A May 2016 rating decision granted service connection for radiculopathy of the left lower extremity and of the right lower extremity, with an evaluation of 20 percent for each extremity and an effective date of April 8, 2016.  Radiculopathy was first shown in the April 2016 VA examination.  As noted above, the August 2010 VA examiner concluded, on the basis of a thorough review of the record and examination of the Veteran, that radiculopathy was not shown in 2004 or in 2010.  The findings with respect to the Veteran's bilateral radiculopathy seem most consistent with mild or moderate pain and numbness.  A preponderance of the evidence is against finding symptoms of radiculopathy that are moderately severe. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  Although the Veteran complained of bowel and urination problems in December 2006, no bladder or bowel dysfunction has been associated with his lumbar spine disability during the period under review, and none has been diagnosed.  See VA examination in August 2010.

In evaluating the Veteran's increased rating claim, the Board has considered 38 C.F.R. §§ 4.40 and 4.45 and recognizes the Veteran's functional loss as a result of his lumbar spine disability, notably his pain and flare-ups.  The VA examiner of June 2006 noted that the Veteran exhibited pain throughout the arc of motion.  The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, nothing suggests that his functional impairment due to pain approximates that which is required for a higher evaluation.  Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.

The current evaluation contemplates pain on motion and some limitation of motion.  The issue with respect to 38 C.F.R. §§ 4.40 and 4.45 is at what point pain or some other factor functionally limits the Veteran's motion.  The medical findings and opinions of the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight than the Veteran's statements as to the disability at its most severe.  The Veteran's lay testimony is outweighed by the medical opinion of record, which considered the Veteran's reported symptoms and did not find additional limitations after three repetitions of range of motion.  The preponderance of the evidence is against finding that the Veteran has demonstrated pain (which additionally limits function) sufficient to warrant a higher evaluation under any relevant diagnostic code.  See Mitchell v. Shinseki, 25 Vet. App. 33 (2011).  The current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected disability.  The 20 percent evaluation currently assigned for painful motion contemplates periarticular pathology productive of painful motion.  See 38 C.F.R. § 4.59 (2016).  Furthermore, despite the pain experience by the Veteran's throughout the range of motion, and the severe and constant pain that he reports, it is clear that the Veteran's thoracolumbar back pain is not equivalent to ankylosis of the thoracolumbar spine.

The Veteran, citing 38 CFR § 3.321(b)(1), argues that an increased evaluation can be established for exceptional cases or an unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See December 2006 appellate brief.  The first step in the extraschedular analysis is to determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  The schedular criteria contemplate the Veteran's reports of pain and limited motion of the back.  Higher ratings are available for certain manifestations of the disability, but the preponderance of the evidence of record is against finding that those manifestations are present in this case.

A claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  At present, there appears to be no basis to consider a possible compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple disorders.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), when raised by the record prior to March 24, 2015, is considered part of the claim for rating increase and may proceed without the receipt of a separate TDIU claim on VA Form 21-8940.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by VA.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016); 79 Fed. Reg. 57660 (Sept. 25, 2014).  At the Board hearing of March 25, 2015, the Veteran stated that he is unable to work due to his service-connected disability, thus raising the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  Because the issue was raised after March 24, 2015, it has been referred to the agency of original jurisdiction for appropriate action.


ORDER

An increased rating in excess of 20 percent for degenerative disc disease L4-5 with pain radiated to right testicle, right buttock and right leg is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


